       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


DIANE GARRITY, in her capacity as
Court-Appointed Guardian Ad Litem for
JANE DOE, a minor,

              Plaintiff,


       v.                                           Case No.: ________________________


BOARD OF EDUCATION OF THE PECOS
INDEPENDENT SCHOOL DISTRICT,
JOSHUA GREGORY RICO, in his individual capacity,
FRED TRUJILLO, in his individual capacity, and
MICHAEL LISTER, in his individual capacity,

              Defendants.


 PLAINTIFF’S COMPLAINT FOR VIOLATIONS OF 42 U.S.C. §1983, TITLE IX AND
 NEW MEXICO TORT CLAIMS ACT BASED ON SEXUAL ABUSE OF A STUDENT

       COMES NOW Plaintiff, Diane Garrity, in her capacity as Court-Appointed Guardian Ad

Litem for JANE DOE, a minor, by and through her attorneys, The Hemphill Firm, P.C., and for

her Complaint for Violations of 42 U.S.C. §1983, Title IX and New Mexico Torts Claims Act

Based on Sexual Abuse of a Student, states as follows:

                                 Parties, Jurisdiction and Venue

       1. At all times material hereto, Plaintiff Diane Garrity, Esq. (“Ms. Garrity”) is and was a

resident of Santa Fe County, New Mexico. On January 12, 2021, Judge Maria Sanchez-Gagne

entered an Order appointing Ms. Garrity as Guardian Ad Litem for Jane Doe (“Jane Doe”), a minor

child, in a proceeding filed in the First Judicial District Court, Santa Fe County, New Mexico as

Cause No. D-1010-CV-2021-00045, for the express purpose of permitted Ms. Garrity to file the
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 2 of 30




civil claims on behalf of Jane Doe set forth herein. Jane Doe, the minor child, is a resident of

Pecos, San Miguel County, New Mexico. Given Jane Doe’s minor status, it is assumed that she

may proceed using a pseudonym. If the Court or Defendants object to that designation, Plaintiff

will file an appropriate Motion at that time.

       2. Defendant Board of Education of the Pecos Independent School District (“Board of

Education”), is the governing body of Pecos Independent School District (“PISD”), a political

subdivision of the State of New Mexico, with its principal place of business located in Pecos, San

Miguel County, New Mexico. NMSA 1978, §22-5-4 authorizes suit against the Board of

Education in connection with claims asserted against the PISD.

       3. At all times material hereto, Defendant Joshua Gregory Rico (“Rico”) was a resident

of San Miguel County, New Mexico and worked as an Assistant Basketball Coach for PISD. On

information and belief, before Rico was formally employed as an Assistant Basketball Coach, he

was a volunteer basketball coach with access to PISD students. Upon information and belief, the

Fourth Judicial District Attorney’s Office brought and is continuing to pursue criminal charges

against Rico related to his sexual misconduct towards former students of PISD. Furthermore, on

information and belief, Rico is under investigation by the FBI related to child pornography

allegations involving students and former students of PISD, including Jane Doe

       4. Upon information and belief, at all times material hereto, Defendant Fred Trujillo

(“Trujillo”) was a resident of Sandoval County, New Mexico and Superintendent of Pecos ISD,

until he accepted the position of Superintendent of Espanola Public Schools in the spring of 2019.

As Superintendent of the PISD, Trujillo was a person charged with oversight of the operations of

the school district, supervision of personnel and had final decision-making authority for the PISD.

       5. Upon information and belief, at all times material hereto, Defendant Michael Lister (“Lister”)

was a resident of New Mexico and held the position of Principal of Pecos Middle School and Athletic


                                                  2
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 3 of 30



Coordinator at PISD. In those capacities, Lister was charged with oversight of the operations of Pecos

Middle School and its sports teams, including supervision of personnel.

        6. With respect to the matters alleged in this Complaint, at all times material hereto, Rico,

Trujillo and Lister were acting within the course and scope of their duties as employees of PISD,

were state actors, acted under color of state law and had final decision-making authority. The

Board of Education also had final decision-making authority.

        7.   This Court has jurisdiction over the parties hereto and the subject matter because

Plaintiff’s claims on behalf of Jane Doe are based on federal statutes and the United States

Constitution, as more particularly described below. The Court also has ancillary jurisdiction over

state law claims brought by Ms. Garrity on Jane Doe’s behalf.

        8. Venue is proper in this Court.

                                         General Allegations

                I. PISD’s History of Indifference Towards Sexual Abuse of Students

        9. Going back to at least the 2013-2014 school year, and Trujillo’s tenure as

Superintendent, PISD had a pattern and practice of failing to properly investigate complaints of

sexual abuse of students, failing to take appropriate disciplinary action against sexual predators,

targeting or retaliating against individuals who reported sexual abuse allegations and failing to

train PISD employees to recognize, prevent and intervene in matters of student sexual abuse. Upon

information and belief, this pattern and practice continued even after two lawsuits were settled on

behalf of two former students against PISD, Trujillo, former Assistant Basketball coach, Dominick

Baca and former High School Principal Simon Miera for a total sum of approximately $1,500,000,

and after a school janitor and two assistant basketball coaches were arrested on charges related to

sexual abuse of students before Rico’s arrest.




                                                    3
         Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 4 of 30




                          II. Teacher E.F.’s Sexual Abuse of Male Students

         10. Upon information and belief, in October 2014, Pecos High School teacher E.F. was

suspended by then Pecos High School Principal Manuel Lucero, for inappropriate behavior and

failure to exercise the professional judgment after leaving student athletes unsupervised, sleeping

in the lobby of a hotel during a cross country team trip with a young man identified as a former

male student, and waking up girl students at 2:30 a.m. to let her into their hotel room. Following

the incident, E.F. was retained as a teacher but relieved of her duties as an assistant cross-country

coach.

         11. In February 2015, Pecos High School teacher T.H. (“T.H.”), who had been working at

PISD for almost eight years, was on parking lot duty at the high school when he observed E.F.

passionately embracing and kissing high school student J.R. near E.F.’s mobile home, which was

visible from the parking lot.     Although T.H. attempted to document the encounter with a

photograph, he was unable to do so with his flip phone, which failed to focus. After noting the

embrace, T.H. saw J.R. drive off in his truck.

         12. After contemplating what should be done about the incident, T.H. discussed the matter

with fellow teacher, M.B. and later with Trujillo to report his personal observations. After T.H.

reported the matter to Trujillo, Trujillo became visibly agitated and told T.H. that his word was

not good enough and to stay away from gossip.

         13. Although there had been rumors circulating about E.F.’s inappropriate relationships

with male, underaged students for some time and T.H. now had proof of E.F.’s sexualized conduct

with a student, Trujillo made clear to T.H. that he had no intention of doing anything about the

matter, despite the fact that E.F. had already been disciplined related to misconduct with a former

male student.




                                                 4
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 5 of 30




       14. At the outset of the 2015-2016 school year, newly appointed Pecos High School

Principal C.L. (“C.L.”) also heard rumors from parents about E.F.’s inappropriate conduct towards

male students. After receiving complaints of E.F.’s inappropriate behaviors, C.L. herself observed

inappropriate conduct by E.F. towards male students, including E.F.’s openly flirting with and

touching male students, and E.F.’s wearing unprofessional and extremely provocative attire, which

included tight, low-cut blouses showing cleavage, and tight pants which, when she bent over,

showed hot pink thong underwear. When C.L., who was E.F.’s supervisor, attempted to counsel

E.F. about her dress and conduct towards students, E.F. was extremely resistant to coaching and

complained to Trujillo.

       15. In 2016, E.F. told C.L. that a male student named O.R. had sent her inappropriate

messages via Facebook. E.F. provided the messages to C.L. and also requested that O.R. be

removed from her classroom, because she felt uncomfortable with him in her class. When O.R.

came to C.L.’s office to discuss the matter, he was crying, saying that he was upset because E.F.

had refused to “f--- him.”

       16. C.L. subsequently met with O.R. and his mother, and obtained copies of text messages

between O.R. and E.F. in which she appeared to be flirting with O.R. At that time, O.R. reported

that E.F. had been snapchatting inappropriate and nude photos of herself to him and that she had

sex with another student. Incidentally, O.R. was the brother of J.R., the student that T.H. had

observed kissing E.F.

       17. After C.L. reported this matter to Trujillo, Trujillo became extremely agitated and told

C.L. that she had no proof. Although C.L. then placed E.F. on a professional growth plan, E.F.

showed no interest in following it and made clear that she did not respect C.L.’s authority. At that




                                                 5
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 6 of 30




time, Trujillo assigned teacher Simon Miera (“Miera”) to work as an advocate for E.F. Trujillo

later promoted Miera to C.L.’s position as Principal of Pecos High School.

       18. In addition to the statements made by student, O.R., C.L. also received a phone call

from a concerned community member, who saw E.F. riding in a truck with another student, O.V.,

paying for his gas and being physically inappropriate with him. Although C.L. also told Trujillo

about this allegation by email in February 2016, stating that E.F.’s conduct was inappropriate in

terms of the morality and dignity of the educational professional, Trujillo still did nothing, and

continued to protect E.F.

       19. In March 2016, C.L. sent an email telling Trujillo she had received complaints by two

students, G.V. and M.S., and the parents of female students, that E.F. favored the males in her

classroom. During the same time frame, Head Basketball Coach Ira Harge (“Coach Harge”) was

told by students that E.F. was inappropriate with boy students and that she favored boys over girls

in the classroom.

       20. Thereafter, C.L. notified E.F. she would be meeting with E.F. to investigate

“allegations of unfairness and gender bias.” On March 18, 2016, C.L. sent a letter to E.F.

expressing her intention to discipline E.F. for her inappropriate conduct and advised Trujillo that

a hearing would be conducted on Tuesday, March 22, 2016 to address E.F.’s conduct. It was C.L.’s

intention to place E.F. on administrative leave and to perform a full investigation, as she felt

obligated to do by law.

       21. In response to C.L.’s announced intention to investigation E.F., Trujillo demanded that

C.L. rescind her letter to E.F. Trujillo then placed C.L., not E.F., on administrative leave for the

remainder of the school year and did not renew C.L.’s contract, instead promoting Miera to the

position of Pecos High School Principal.




                                                 6
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 7 of 30




          22. Although Trujillo supposedly assigned another staff member, Debra Holt-Sena to take

over an investigation into the allegations against E.F., upon information and belief, no thorough

investigation was ever conducted, as neither T.H. nor C.L. were ever interviewed about their

knowledge and observations of E.F.’s conduct or the written text messages that C.L. obtained from

O.R. Upon information and belief, E.F. never suffered any consequence as a result of the serious

allegations made against her. As of July 30, 2018, E.F. was elevated to the position of

Instructional Coach. Upon information and belief, E.F., to this day, still works as a teacher at

Pecos High School.

          23. After Trujillo began the course of retaliatory action against C.L. that would result in

her ouster as Pecos High School Principal, T.H. met with Pecos School Board member Paul C de

Baca (“C de Baca”) and told C de Baca that he had personally observed E.F. kissing and embracing

student, J.R. Although C de Baca listened intently to the accusations, on information and belief,

C de Baca took no further steps to address the situation and to ensure the safety and rights of the

students.

          24. After reporting the matter to C de Baca, T.H. also saw a second Pecos School Board

member, Victor Ortiz (“Ortiz”) at a gas station. Although T.H. had not reported the matter to

Ortiz, when Ortiz saw T.H., he began yelling at T.H. from a distance, calling him “disloyal” to the

school.

          25. T.H. resigned his employment with PISD after being targeted for bringing forth

allegations against E.F. Both C.L. and T.H. were traumatized by their experience at PISD and

continue to fear retaliation as a result of their whistleblowing.




                                                   7
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 8 of 30




                      III.    The Misconduct of Pedophile Janitor Louie Vigil

       26. As early as 2013 or 2014, teacher T.H. witnessed PISD janitor, Louie Vigil

(“Vigil”) taking young male students into his janitorial closet. He also saw Vigil watching a

movie with a student alone in a classroom after school. When T.H. spoke to Trujillo’s wife,

Aniesa Trujillo (“Aniesa”), who was employed as the School Counselor, about Vigil Aniesa

told T.H. that Vigil should never be left alone with students.

       27. During her tenure as High School Principal, C.L. also became concerned about

Vigil after learning that Vigil had been asking students for their phone numbers. Coach Harge

was also aware that Vigil was not only asking for student phone numbers, but also was

attempting to “friend” them on Facebook. When C.L. brought her concerns about Vigil to the

attention of Trujillo and sought to reprimand Vigil, Trujillo poo-poed C.L.’s concerns, telling

her that Vigil was "special" and “harmless.”

       28. Upon information and belief, in the fall of 2017, Vigil was arrested on numerous

felony charges related to criminal sexual penetration of a minor who was a student at PISD

and his relative. Although Vigil was fired from PISD after his arrest, in the months and years

leading up to Vigil’s arrest, Trujillo and PISD failed to recognize and address concerns that

were made known to them by C.L., T.H., Coach Harge and Trujillo’s own wife, Aniesa.

          IV.      The Sexual Misconduct of Assistant Basketball Coach Dominick Baca

                             A. Baca’s Attempted Seduction of Student E.C.

       29. Dominick Baca (“Baca”) was an Assistant Basketball Coach and Gear-Up Coordinator

for PISD. In the spring of 2016, Baca attempted to establish an inappropriate relationship with

Pecos High School student, E.C., who was 16 years old at the time. When, two years later, New

Mexico State Police investigated allegations against Baca, they also learned that E.C.’s sister, a



                                                8
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 9 of 30




Pecos middle school student, had also reported that Baca had inappropriately touched her during

a basketball practice.

       30. E.C. reported Baca’s solicitation of a relationship with her to Coach Harge in May,

2016, who, in turn, reported the matter to Trujillo, Lister and Miera.

       31. Instead of conducting an appropriate investigation into Baca’s conduct towards E.C.,

Trujillo accepted Baca’s implausible explanation that he was not the “Dominic” who had been

texting E.C. messages, and failed to discipline Baca for his actions towards E.C.

       32. If Trujillo had conducted even a cursory investigation, he would have learned that

Baca’s reputation for soliciting inappropriate relationships with students was so well known that

one member of the basketball team posted a meme of Baca with a smiling face saying, words to

the effect: “Coach Baca when he sees the new crop of freshman girls.” Baca was also known for

having girl students alone in his classroom, giving them gifts and horsing around with them. He

was also seen at public events holding hands with female students.

       33. After learning of E.C.’s specific allegations, Trujillo, Lister, Miera and the Board of

Education did not report suspected child abuse of E.C. by Baca to the New Mexico Children,

Youth and Families Department (“CYFD”) or to law enforcement and took no remedial action

against Baca.

       34. When E.C. came forward with allegations regarding Baca’s conduct, she was chastised,

ridiculed and harassed by other students to the point where she transferred schools, and PISD failed

to take appropriate remedial action to stop such behavior. As a result of Defendants’ failure to

take appropriate action against Baca, Defendants emboldened and empowered Baca.




                                                 9
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 10 of 30




                            B. Baca’s Sexual Relationship with Student F.D.

          35.   In the fall of 2016, Baca began grooming another student, this time 14-year-old

freshman, F.D., for a sexual relationship. During the course of their interactions, which began

after F.D. expressed an interest in Gear-Up, Baca made repeated statements to F.D. of a personal

and sexual nature with the intent of creating a personal and inappropriate relationship with her and

attempted to convince F.D. to have sexual relations with him in the girls’ locker room at the high

school.

          36.   Via his cell phone, Baca sent nude photos of himself to F.D., including photos of

himself with an erect penis and solicited F.D. to send inappropriate photographs of herself. Baca

also made repeated remarks to F.D. of a personal nature, including telling her she was gorgeous or

pretty.

          37.   In February 2017, during the evening of the basketball Homecoming event, Baca

was texting with F.D., asking if she wanted to meet up with him. After F.D. returned home from

the Homecoming party with a high school friend who was spending the night at F.D.’s house, Baca

texted F.D. telling her he was outside her residence in her car. When F.D. left her residence, she

found Baca sitting in his parked vehicle down the street from her residence. F.D. entered Baca’s

vehicle, where Baca solicited and convinced F.D. to perform oral sex on him. As a minor, F.D.

could not consent to sexual relationship with Baca.

          38.   Approximately two weeks after Homecoming, in the spring of 2017, Baca asked

F.D. come to his home and F.D. agreed. Baca then picked F.D. up in his car and brought her to his

house, where he took F.D. to his bedroom, began kissing her and had sexual intercourse with her.

          39.   Baca told F.D. not to tell anyone about their relationship because Baca would get

into trouble if she did. He also made sure that all photographs which had been exchanged were




                                                10
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 11 of 30




sent via Snapchat so that no record would remain of them and instructed F.D. to delete all texts

messages that they exchanged. F.D. did as Baca instructed.

       40.     After F.D.’s friends told the school counselor about the inappropriate relationship

between F.D. and Baca, the New Mexico State Police (“NMSP”) initiated a criminal investigation

into the conduct of Baca. Baca again instructed F.D. to make sure that she deleted evidence of all

exchanges between them, so that he would not get in trouble with the law. Although NMSP

declined to pursue the matter because F.D. denied the relationship with Baca, Defendants took no

action to investigate the matter in-house.

       41.     Had Defendants properly investigated the matter, they would have learned that

several teachers, school employees and students had concerns about Baca’s inappropriate behavior

with female students. In fact, one school employee, L.S., told Trujillo that student K.O. came into

the office and told her that Baca and another student, A.O., had been acting like a couple at a

GEAR-UP event at UNM. In response, Trujillo told L.S. to watch what she says, that the

information was not true and to his knowledge, Baca was dating a student who had just graduated.

Subsequently, L.S. told Lister that she would not allow her son, who was a student, to go on a field

trip with Baca, because she believed Baca was a pedophile. In response, Lister told the teacher

that she had better stop saying things about Baca because she could be sued for defamation.

       42.     Although F.D. originally denied any inappropriate relationship with Baca, F.D.

subsequently came forward in the Spring of 2018 and told a school counselor about her relationship

with Baca.

       43.     When F.D. ultimately came forward with allegations regarding Baca’s conduct,

she, like E.C., was also chastised, ridiculed and harassed by other students, pressed for details by

faculty and staff and ultimately withdrew to her home to take on-line classes, ultimately being




                                                11
        Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 12 of 30




forced to transfer out of PISD because of the hostile environment she endured at Pecos High

School.

                            C. Baca’s Sexual Relationship with Student J.D.

        44. In the spring of 2018, Baca also began an inappropriate sexual relationship with

another high school student, junior, J.D., who had sexual interactions, including intercourse, with

Baca.

        45. Originally, when Trujillo learned about J.D.’s allegations, he placed Baca on brief

administrative leave, with plans to allow him to return to school and to attend a school field trip.

When Baca was later arrested and taken to jail by authorities, rather than firing him outright, upon

information and belief, Trujillo went personally to the jail and allowed Baca to write a letter of

resignation. Trujillo then accepted Baca’s resignation by a letter in which he also thanked him

profusely for his service to PISD. Even at that juncture, after three students came forward with

allegations against Baca, PISD did not perform any investigation into Baca’s conduct.

        46. J.D., like F.D. and E.C., found herself being maligned, ridiculed and ostracized as a

result of her allegations against Baca, about which PISD did nothing.

              D. The Sexual Misconduct of Assistant Basketball Coach Apolonio Blea

        47. Apolonio Blea (“Blea”) was an Assistant Basketball Coach at Pecos Middle School

and an Assistant Basketball Manager at Mora High School. In May 2018, Blea was charged with

raping and stabbing a 14-year-old student at Mora, with whom he was allegedly exchanging nude

pictures and explicit text messages going back to February 2016.

        48. Upon information and belief, Defendants did nothing to train or instruct Blea or other

part-time coaches about inappropriate contact with students. Blea was later fired from PISD.




                                                12
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 13 of 30




           E. The Civil Lawsuits Arising from Baca’s Conduct and Criminal Conviction of Baca

          49. On or about May 14, 2018, a civil lawsuit against Baca, Trujillo, Miera and the PISD

Board related to Baca’s sexual abuse of J.D. was filed in the Fourth Judicial District, State of New

Mexico, County of San Miguel, captioned D-412-CV-2018-00283, which was subsequently

removed to this Court, captioned 1:18-CV-00527 KBM/KK.

          50. On or about December 14, 2018, a civil lawsuit against Baca, Trujillo, Miera and the

PISD Board related to Baca’s sexual abuse of F.D. was filed with this Court, captioned 1:18-CV-

1181 KK/JHR.

          51. During the course of F.D.’s lawsuit, Coach Harge testified that he learned that Baca

was having sexual relationships with the mothers of several members of the Pecos High School

Basketball team and that Baca also told him that he had had sex with teacher E.F. “over 50 times.”

Coach Harge’s response to this clearly inappropriate conduct was simply to tell Baca to “be

careful,” expressing concern for him, rather than the students. Coach Harge and other witnesses

also made clear that they had received no real training in how to identify and report potential sexual

predators or how to report suspected child sexual abuse.

          52. On or about December 18, 2018, J.D.’s lawsuit was settled for the sum of $290,000.

          53. On or about August 13, 2019, F.D.’s lawsuit settled for the sum of $1,212,500.

          54. During the summer of 2019, Baca pled guilty to raping F.D. and J.D. He is now in

prison.

          55. Upon information and belief, despite the proliferation of sexual abuse allegations,

criminal charges, civil lawsuits and substantial settlements during the period 2013-2018, PISD and

these Defendants still took no real action to educate and train staff, students and teachers about the

dangers of sexual abuse and to prevent further abuse of its students and failed to properly




                                                 13
        Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 14 of 30




investigate allegations made against sexual perpetrators, thus abdicating their responsibilities

under state and federal law.

          56. Furthermore, the Board of Education knew or should have known about the

deficiencies in Trujillo’s handling of the sexual abuse claims against E.F., Louie Vigil, Dominick

Baca, and Apolonio Blea, and yet did nothing to address those deficiencies and to fulfill its

obligation to protect students by properly supervising Trujillo.

                        V. Rico’s Affiliation with PISD and Abuse of Jane Doe

                          A. Rico’s Volunteer and Paid Employment with PISD

          57. Upon information and belief, Rico graduated from Pecos High School in 2014, where

he served on the boys’ basketball team.

          58. On December 10, 2018, Trujillo, in his capacity as Superintendent of PISD, presented

a “Non-Employee Agreement” to Rico, hiring Rico for the position of “Assistant Boys Basketball

Coach” with a salary of $1,261.00 starting on August 7, 2018, and reportedly ending on May 23,

2019. Upon information and belief, before Rico was officially hired by PISD, he also acted as a

“volunteer” coach and attended sports events with PISD, including riding on school buses to

events.

          59. On July 9, 2019, Rico’s contract was renewed by Trujillo, with increased pay of

$2,272.00, to begin August 6, 2019 with a duration of employment expected through May 21,

2020.

          60. Rico worked as a coach with both the boys’ middle school and high school basketball

teams and was supervised by or took direction from Defendants and other PISD school officials

including Coach Harge.




                                                 14
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 15 of 30




       61. As an Assistant Basketball Coach, Rico ran practices and conducted workouts in the

Pecos High School gymnasium where afternoon practices were shared with the Pecos Middle

School girls’ basketball team.

       62. During the time of his paid and volunteer association with PISD, Rico spent many hours

in the Pecos High School and Pecos Middle School gyms with PISD middle and high school

students and attended athletic events, which gave him access to middle and high school girls

enrolled with PISD.

       63. With respect to the matters alleged below, Rico was acting within the course and scope

of his duties as a paid or volunteer employee of PISD, was a state actor, and acted under color of

state law. Without being permitted by PISD to engage in activities with students on a volunteer

basis, Rico would not have been in a position to harm Jane Doe in the manner set forth below.

                  B. Defendant Rico’s Extortion and Sexual Exploitation of Jane Doe

       64. Jane Doe attended Pecos Middle School as an 8th grader during the 2018-2019 school

year. Jane Doe attended Pecos High School as a 9th grader during the 2019-2020 school year.

       65. A talented athlete, Jane Doe was a member of the Lady Panthers varsity basketball

team, which practiced in the Pecos High School and Pecos Middle School gyms.

       66. Jane Doe first recalls having had visual contact with Rico in the summer of 2018, while

practicing in the Pecos High School gym during “open gym” when her teammates pointed out the

new Assistant Basketball Coach for the High School boys’ basketball team.

       67. Shortly thereafter, Rico sent a Snapchat invitation to Jane Doe. Jane Doe denied Rico’s

Snapchat request and told Assistant Basketball Coach Lawrence Ragland that Rico sent her a

Snapchat invitation. Upon information and belief, Ragland failed to report the incident to school

authorities or law enforcement, despite the fact that by then, New Mexico State Police had already




                                               15
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 16 of 30




begun investigating allegations of sexual abuse by Baca by interviewing teachers, administrators

and students of PISD.

       68. Sometime in the fall of 2018, while exiting the Pecos High School locker room,

following the conclusion of a game, Jane Doe’s mother noticed Rico watching her daughter. She

also observed Rico watching her daughter at one of her games and on another occasion as Jane

Doe was going from the Middle School gym to the High School gym.

       69. Sometime in the fall of 2018, while sitting on the bench with Jane Doe’s varsity

basketball teammates, a female high school student, L.G. reported that Rico had sent her a picture

of his penis. She commented that it was “gross.”

       70. Sometime in the spring of 2019, during the time that Jane Doe was an 8th grade student

at Pecos Middle School and member of the varsity softball team, she received a Snapchat invitation

request from an individual who identified himself as “Chris Lujan,” holding the Snapchat account

‘clujan0420.’ “Chris Lujan” represented to Jane Doe that he was a student at V. Sue Cleveland

High School in Rio Rancho, said “Hey” to Jane Doe. Jane Doe accepted his Snapchat request.

       71. Unbeknownst to Jane Doe at the time, the individual named “Chris Lujan” did not

exist and Rico had adopted the fictitious name and identity as part of his scheme to ensnare Jane

Doe into a sexual relationship by threatening and blackmailing her and other girls.

       72. For the first several weeks following “Chris Lujan’s” Snapchat invitation, “Chris

Lujan” and Jane Doe began regularly texting on Snapchat. “Chris Lujan” would contact Jane Doe

when she finished her athletic practice, and they would “talk” via text messages about school and

sports. “Chris Lujan” used kind and sympathetic language with Jane Doe calling her “beautiful”

and “pretty” and would routinely ask about her day at school and the progress of her athletic

practices.




                                               16
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 17 of 30




       73. Sometime in the spring of 2019, Jane Doe asked “Chris Lujan” how old he was, and he

replied, “you tell me first, how old are you?” Jane Doe replied, “I’m 14.” “Chris Lujan” then told

Jane Doe he was 15 years old.

       74. After several weeks of communication via Snapchat, “Chris Lujan” asked Jane Doe

for a nude picture of herself. Jane Doe complied and sent him a nude picture of herself. In

response, “Chris Lujan” sent Jane Doe a picture of his penis and a picture of his face, which was

partially obscured.

       75. At the time, Jane Doe thought “Chris Lujan” bore a similarity to Rico, the new Assistant

Basketball Coach she had seen in the Pecos High School gym in the summer of 2018, but she did

not mention this to “Chris Lujan.”

       76. In the spring of 2019, Jane Doe was with a friend after softball practice, when she

received a Snapchat invitation from an individual who identified himself as “Erik Romero.” Jane

Doe accepted his invitation. Unbeknownst to Jane Doe at the time, the individual named “Erik

Romero” did not exist and Rico had adopted the fictitious name and identity as part of his scheme

to ensnare Jane Doe into a sexual relationship by threatening and blackmailing her and other girls.

       77. Unlike “Chris Lujan,” “Erik Romero” was aggressive and demanding from the very

first Snapchat message, telling Jane Doe: “[I]f you don’t do what I tell you to do, I will send your

naked pictures to everyone.”

       78. Jane Doe was surprised by “Erik Romero’s” demand and did not believe he had a nude

picture of her. She asked him to “prove it.” Thereafter, “Erik Romero” sent Jane Doe a nude picture

of herself, the same picture she had provided to “Chris Lujan.”

       79. “Erik Romero” also told Jane Doe that if she did not comply with his directives, he

would expose nude photographs of Jane Doe to the entire community. To prove that he would




                                                17
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 18 of 30




make good on his threat, “Erik Romero” also sent Jane Doe nude photographs of other girls,

including girls from Pecos who Jane Doe knew.

       80. Soon thereafter, Jane Doe contacted “Chris Lujan” via Snapchat and told him that an

individual named Erik Romero had contacted her and wanted her to do “stuff” with her. Jane Doe

asked “Chris Lujan” how “Erik Romero” could have the same photograph that she had sent to

“Chris Lujan” privately. “Chris Lujan” then denied knowing anything about the photograph.

       81. “Erik Romero” continued to contact and threaten Jane Doe, exclusively using the

platform of Snapchat, which automatically deleted communications so there was no record of it.

The relationship between Jane Doe and the fictitious “Erik Romero” was contentious and fractious.

       82. Because Jane Doe informed “Erik Romero” that her parents required her to turn in her

cell phone to a family charging station by 9:30 p.m. every night, “Erik Romero” began a pattern

and practice of contacting Jane Doe consistently via Snapchat texts after she had arrived home

from her athletic practice and communicating with her until just before 9:30 p.m.

       83. During these daily Snapchat exchanges, “Erik Romero” never showed his face, but

would begin the conversation with a demand for Jane Doe to send him a nude picture or a sexual

video, using words to the effect: “it’s time,” “you have to do it,” “don’t make me mad,” “you

brought this on yourself,” “don’t tempt me,” and “I don’t care you have to do it.”

       84. During these interchanges, “Erik Romero” would send graphic images of himself,

including images of himself naked, with a fully erect penis. “Erik Romero” also coerced Jane Doe

into watching him masturbate on Snapchat video and pushed Jane Doe to do the same, by

continually threatening Jane Doe with exposure if she did not do as he said.

       85. Jane Doe was in fear daily that if she did not meet the demands of “Erik Romero,” he

would expose her to her family and community.




                                                18
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 19 of 30




         86. During the time that Jane Doe was being extorted by “Erik Romero,” her parents

noticed a dramatic change in her personality. Once an outgoing and happy girl, after she began a

surreptitious relationship with “Erik Romero,” Jane Doe became unhappy, uncooperative,

secretive and spent much of her time alone in her room.

         87. In the spring of 2019, Jane Doe asked a few of her friends if they had ever heard of or

seen “Erik Romero” on other social media platforms. One friend claimed that she had seen an

individual named “Erik” on Snapchat and that he was 18 years old. When that friend attempted to

contact “Erik” and warn him that he was flirting with a minor, Jane Doe, “Erik” blocked her access

to his account.

         88. Sometime in or around December 2019, Jane Doe’s parents took away her cell phone

for two weeks. After Jane Doe’s phone was returned to her, “Erik Romero” resumed

communications with her, but was extremely angry about Jane Doe’s absence and escalated his

threatening and demanding behavior, frightening Jane Doe in the process.

         89.   From spring 2019 through January 2020, “Erik Romero” also directed Jane Doe to

perform and record certain sexual acts on Snapchat video, under threat that he would expose her

if she did not comply. Upon information and belief, Jane Doe estimates that she sent over 100

photographs and videos of a sexual nature to “Erik Romero.”

         90. In early January 2020, Jane Doe told “Erik Romero,” that she was suicidal. For the

first and only time, he replied, “OK you don’t have to send me a picture tonight.”

         91. In mid to late January 2020, “Erik Romero,” texted Jane Doe, telling her that she needed

to send a friend request to Rico on Snapchat and demanded that Jane Doe perform fellatio on Rico,

and that if she did not do as he commanded, he would expose her nude photographs on social

media.




                                                 19
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 20 of 30




       92. Jane Doe confided in her friends, fellow students A.G. and R.F. that she was suicidal.

       93. Jane Doe complied with “Erik Romero’s” demand and sent a friend request to Rico on

Snapchat. Rico accepted Jane Doe’s friend request and subsequently sent her a picture of his penis

and testicles. Because the background in the naked picture Rico sent had the same background as

the naked pictures “Eric Romero” sent, Jane Doe then realized that Rico and “Erik Romero” were

the same person.

       94. Several days later, an increasingly desperate, terrified, and hysterical Jane Doe

confided in her friends, fellow students M.O., E.O, and S.N., the demands “Erik Romero” recently

made and her realization that it was in fact Rico who had been sexually exploiting and blackmailing

her for over a year in the name of “Erik Romero.”

       95. Upon information and belief, M.O. and S.N. told PISD school counselor Kristen

Encinias who told the authorities.

       96. Following M.O., E.O. and S.N.’s report to school authorities, Lister failed to recognize

the gravity of the situation and announced during a staff meeting “those girls are not as innocent

as you think,” failing to recognize that minor students cannot consent to sexual conduct with school

employees under state and federal laws, and blaming Rico’s victims, taking no responsibility for

the fact that the entire athletic department had had multiple warnings that two of its coaches had

been behaving in an sexually inappropriate manner with minor students and took no action to

correct any such behaviors.

       97. Upon information and belief, PISD failed to conduct any investigation into the

allegations made by Jane Doe against Rico.




                                                20
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 21 of 30




                       VI.    Defendant Rico’s Abuse of Other PISD Students

                     A. Defendant Rico’s Extortion and Sexual Exploitation of K.M.

       98. Upon information and belief, beginning in 2016, Rico initiated a relationship that was

sexual in nature with K.M. who was a freshman at Pecos High School. K.M. and Rico exchanged

photos and videos of a sexual nature. Rico told K.M. he was in his room while sending the videos

and pictures to her. Rico and K.M.’s relationship ended in 2016.

       99. Beginning in April 2018, “Chris Lujan” began blackmailing K.M. using the Snapchat

account “clujan0420.” “Chris Lujan” had nude pictures of K.M. and told her that if she did not

send him nude pictures and videos of a sexual nature, he would expose her online. Rico’s demands

were daily. Twice when K.M. did not respond to his Snapchat messages, “Chris Lujan” posted

naked pictures of K.M. to his Snapchat story and tagged her username, showing K.M. that he was

serious and would follow through with his threats. Upon information and belief, K.M. continued

to send nude photos and videos for approximately six months to a year.

       100.    Next, “Chris Lujan” demanded that K.M. perform oral sex on someone and send

him proof. Because of her previous relationship with Rico, K.M. performed oral sex on Rico.

Rico recorded K.M. performing oral sex on him and emailed the video to K.M., who forwarded

the video to “Chris Lujan” to meet his demands.

       101.    On several occasions, Rico attempted to digitally penetrate K.M., but K.M. said no.

Shortly thereafter, “Chris Lujan” demand that K.M. allow the person she performed oral sex on to

digitally penetrate her.

       102.    From 2016 into 2018, K.M. sent approximately 20 videos and pictures of a sexual

nature to Rico and Rico sent approximately 30 pictures of his penis and approximately 20 videos

of him masturbating to K.M.




                                               21
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 22 of 30




       103.    In addition to demanding that K.M. send him videos of her performing oral sex on

someone, “Chris Lujan” demanded that K.M. send her naked pictures of fellow Pecos High School

student J.V.

       104.    Upon information and belief, K.M. believed Rico and “Chris Lujan” to be the same

person because the background of the videos and photos were the same and Rico’s penis looked

the same as “Chris Lujan’s” penis.         In addition, the Snapchat account for “Chris Lujan,”

“clujan0420,” attached to K.M.’s known phone number for Rico.

                            B. Defendant Rico’s Sexual Exploitation of M.G.

       105.    Upon information and belief, Rico initiated a relationship that was sexual in nature

with M.G. during her junior year at Pecos High School when she was 16 years old. Rico sent M.G.

pictures of his penis and she would send Rico nude pictures of herself because he requested them.

Rico digitally penetrated M.G.’s vagina when she was either a junior or senior at Pecos High

School and he was a coach for Pecos High School.

               VII.    The Defendants’ Deliberate Indifference Towards Sexual Abuse

       106.    At all times material hereto, PISD failed to have in place appropriate policies,

procedures, or training for staff and students consistent with Title IX and other legal requirements,

including sexual harassment and abuse identification, reporting, investigation, corrective action

and prevention of retaliation. PISD failed to educate administrators, staff, coaches and students

about their rights and responsibilities.

       107.    Upon information and belief, PISD did not have in place, at any times material

hereto, a policy or procedure directing students regarding reporting sexual harassment by school

staff or administrators and did not provide training to students regarding identifying sexual

harassment.     Nor did it have any policies defining appropriate boundaries regarding




                                                 22
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 23 of 30




communications between staff and students via email, texting, social media, or cellular devices,

such as phones.

       108.    Upon information and belief, PISD did not have a Title IX Coordinator in place to

field complaints of discrimination and to ensure appropriate investigations into allegations of

sexual discrimination against students.

       109.    Upon information and belief, PISD did not include coaches or assistant coaches in

staff meetings in which any discussions of matters related to the District’s obligation to address

and prevent sexual abuse of students.

       110.    Even after the history of Dominick Baca’s sexual grooming and abuse of three

students was brought to the fore in connection with lawsuits filed by F.D. and J.D., and after the

payment of approximately $1,500,000 in settlements, and after the arrests of Antonio Blea and

Louie Vigil, upon information and belief, PISD took no remedial step to address the deficiencies

set forth in paragraphs 104-107, above, which could have prevented and identified Rico’s sexual

exploitation and abuse of Jane Doe and others.

                                               Count I.
          (For Substantive Due Process Violations Pursuant to 42 U.S.C. §1983 Against Rico)

       111.        Plaintiff realleges and incorporates herein by reference the allegations

contained in paragraphs 1-110, above, as though set forth in detail.

       112.    Plaintiff brings this claim pursuant to 42 U.S.C. §1983 seeking redress for violation

of Jane Doe’s constitutional right to substantive due process protected by the Fourteenth

Amendment to the United States Constitution. Jane Doe has a right and fundamental interest in

her bodily integrity, personal safety, privacy and freedom from unlawful invasion and violation of

her person, and the right to not be subjected to an unsafe environment in which she was vulnerable

to physical and emotional injury and abuse.



                                                 23
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 24 of 30




       113.    Rico acted under color of state law to deprive Jane Doe of her constitutional rights

when he perpetuated his ongoing sexual abuse and exploitation, extortion, and criminal sexual

communication against Jane Doe, as described above.

       114.    Rico acted knowingly, recklessly or with deliberate indifference to and in callous

disregard of the rights of Jane Doe and his behavior shocks the conscience.

       115.    As a direct and proximate result of the conduct of Rico, Jane Doe has suffered and

will continue to suffer damages in an amount to be proved at trial, which include but are not limited

to emotional and psychological distress and trauma, which have interfered with Jane Doe’s

educational opportunities and have or will adversely affected her for the rest of her life.

       116.    Plaintiff is also entitled to recover punitive damages on behalf of Jane Doe based

on Rico’s reckless indifference to Jane Doe’s constitutionally protected rights.

       117.    Plaintiff is also entitled to pre-judgment interest, reasonable attorney’s fees and

costs of pursuing this action on behalf of Jane Doe pursuant to 42 U.S.C. §1988.

                                               Count II.
              (For Equal Protection Violations Pursuant to 42 U.S.C. §1983 Against Rico)

       118.    Plaintiff realleges and incorporates herein by reference the allegations contained in

paragraphs 1-117, above, as though set forth in detail.

       119.    Plaintiff brings this claim pursuant to 42 U.S.C. §1983 seeking redress for violation

of Jane Doe’s constitutional right to equal protection protected by the Fourteenth Amendment,

which protects the right of Jane Doe to be free from sexual abuse, harassment, assault, extortion

and sexual communication by a school employee.

       120. Rico acted under color of state law to deprive Jane Doe of her constitutional rights

when he perpetuated sexual abuse and exploitation, extortion, and criminal sexual communication

against Jane Doe as described above.



                                                 24
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 25 of 30




       121. Rico acted knowingly, recklessly or with deliberate indifference to and in callous

disregard of the rights of Jane Doe and his behavior shocks the conscience.

       122. As a direct and proximate result of the conduct of Rico, Jane Doe has suffered and

will continue to suffer damages in an amount to be proved at trial, which include but are not limited

to emotional and psychological distress and trauma, which have interfered with Jane Doe’s

educational opportunities and have or will adversely affect her for the rest of her life.

       123. Plaintiff is also entitled to punitive damages on behalf of Jane Doe based on Rico’s

reckless indifference to Jane Doe’s constitutionally protected rights.

       124. Plaintiff is also entitled to pre-judgment interest, reasonable attorney’s fees and costs

pursuant to 42 U.S.C. §1988.

                                              Count III.
          (For Substantive Due Process and Equal Protection Violations Pursuant to 42 U.S.C.
                        §1983 Against Trujillo, Lister, and Board of Education)

       125.    Plaintiff realleges and incorporates herein by reference the allegations contained in

paragraphs 1-124, above, as though set forth in detail.

       126.    Defendants, Board of Education, Trujillo and Lister were aware of and had actual

notice of a pattern of sexual misconduct and inappropriate contact between PISD employees and

students, as evidenced by the history of misconduct by teacher E.F., Louie Vigil, Dominick Baca

and Apolonio Blea and did nothing to correct or abort the pattern and practice of sexual abuse of

students at PISD, thus enabling and encouraging Rico that any misconduct would go unchecked.

       127. In addition, upon information and belief, these Defendants knew or should have

known about Rico’s inappropriate contact with minor female students, which could have been

uncovered if they had appropriately investigated and punished the inappropriate conduct by the

teacher, janitor and two other Assistant Basketball coaches identified herein.




                                                 25
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 26 of 30




       128. Further, these Defendants had a duty to ensure reasonably safe conditions for students

of PISD and freedom from unjustified intrusions into their personal security and bodily integrity

and failed to take appropriate remedial action to prevent and stop the sexual misconduct

perpetuated by Rico against Jane Doe and other students at PISD.

       129. Finally, these Defendants were deliberately indifferent to and tacitly approved of the

sexual misconduct of Rico based on their numerous acts and omissions outlined above, which

shock the conscience.

       130.    As a direct and proximate result of the conduct of these Defendants, Jane Doe has

suffered and will continue to suffer damages in an amount to be proved at trial, which include but

are not limited to emotional and psychological distress and trauma, which have interfered with

Jane Doe’s educational opportunities and have or will adversely affect her for the rest of her life.

       131.    Plaintiff is also entitled to punitive damages based on Trujillo and Lister’s reckless

indifference to Jane Doe’s constitutionally protected rights and her health, safety and welfare.

       132.    Plaintiff is also entitled to pre-judgment interest, reasonable attorney’s fees and

costs pursuant to 42 U.S.C. §1988.

                                                Count IV.
        (For Title IX Violations Pursuant to 20 U.S.C. §1681(a) Against the Board of Education)

       133.    Plaintiff realleges and incorporates herein by reference the allegations contained in

paragraphs 1-132, above, as though set forth in detail.

       134.    PISD received federal funds and is bound by Title IX regulations which are subject

to administrative enforcement by the U.S. Department of Education, as well as enforcement by

private litigants through the courts.

       135.    By virtue of her gender, Jane Doe had a right pursuant to Title IX to be free from

sexual misconduct.



                                                 26
      Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 27 of 30




       136.    The Board of Education had appropriate knowledge of the sexual harassment and

misconduct perpetuated by Rico or were deliberately indifferent to Rico’s sexual harassment and

misconduct.    Although the Board of Education had the authority and responsibility to end the

harassment, misconduct and abuse, prevent its recurrence and remedy its effects, it failed to do so.

       137.    The Board of Education’s actions were sufficiently severe and pervasive to create

a hostile and abusive environment which denied or limited Jane Doe’s ability to participate in or

benefit from educational programs or activities at PISD.

       138.    As a direct and proximate result of the conduct of the Board of Education, Jane Doe

has suffered and will continue to suffer damages in an amount to be proved at trial, which include

but are not limited to emotional and psychological distress and trauma, which have interfered with

Jane Doe’s educational opportunities and have or will adversely affect her for the rest of her life.

       139.    Plaintiff is entitled to an award of her reasonable attorney’s fees and costs against

the Board of Education.

                                              Count V.
        (Negligent Operation of Schools Pursuant to NMSA 1978, §41-4-6 Against the Board of
                                             Education)

       140.    Plaintiff realleges and incorporates herein by reference the allegations contained in

paragraphs 1-139, above, as though set forth in detail.

       141.    Plaintiff has satisfied all conditions precedent to bringing an action pursuant to the

New Mexico Tort Claims Act. Although Jane Doe did not submit a Tort Claims Act notice within

90 days of the sexual misconduct of Rico, the Board of Education had actual knowledge of the

events set forth herein as of January 2020 when school employees were notified of the sexual

harassment and misconduct perpetuated by Rico and the NMSP began its investigation into

conduct by Rico.




                                                 27
       Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 28 of 30




          142.   The Board of Education knew or should have known about a pattern of sexual

misconduct towards and abuse of students by teacher E.F., janitor Louie Vigil, Assistant Basketball

coaches Baca, Blea and Rico, which occurred on PISD grounds, including Rico’s grooming and

sexual exploitation of students through electronic media and cellular devices.

          143.   The Board of Education was negligent in its failure to address and prevent Rico

from engaging in the acts of sexual abuse, exploitation, extortion and misconduct set forth above,

which created an unsafe and dangerous condition on school premises and a foreseeable and

pervasive risk of harm to students, including Jane Doe.

          144.   The Board of Education’s actions and inactions described herein constitute

negligence in the operation and maintenance of PISD, which created conditions which posed a

danger to students and for which immunity has been waived under NMSA 1978, §41-4-6.

          145.   As a direct and proximate result of the actions and inactions of the Board of

Education, Jane Doe has suffered and will continue to suffer damages in an amount to be proved

at trial, which include but are not limited to emotional and psychological distress and trauma,

which have interfered with Jane Doe’s educational opportunities and have or will adversely affect

her for the rest of her life.

                                         Prayer for Relief

          Based on the foregoing, Plaintiff prays for judgment on behalf of Jane Doe against

Defendants, jointly and severally, in an amount to be determined at trial, including compensatory

and punitive damages (as available), for prejudgment and post-judgment interest, attorney’s fees

and costs as permitted by statute, and for such other and further relief as the Court deems just and

proper.


                                                     Respectfully submitted,



                                                28
Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 29 of 30




                                     THE HEMPHILL FIRM, P.C.

                                     By: Linda G. Hemphill, Esq.
                                     Linda G. Hemphill
                                     Leigh Messerer
                                     P.O. Box 33136
                                     Santa Fe, New Mexico 87594
                                     (505) 986-8515

                                     Attorneys for Plaintiff, Diane Garrity, in her
                                     capacity as Court-Appointed Guardian Ad
                                     Litem for Jane Doe




                                29
Case 1:21-cv-00422-JHR-JFR Document 1 Filed 05/04/21 Page 30 of 30
